DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 04/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US 2011/0032279).
Regarding claim 1, KIM discloses a display driving device (abstract) comprising: a source driver 100, 200 connected to a display panel 500 by a plurality of source lines (Figure 4); and a gate driver 400 connected to the display panel by a plurality of gate lines (Figure 4); wherein the source driver comprises a gamma voltage generating circuit 100, the gamma voltage generating circuit comprising: a plurality of gamma buffers GSB configured to output a plurality of gamma voltages (Figure 1, 3; paragraph 6-9, 32-35, 51); a plurality of gamma lines having a plurality of first gamma lines and a plurality of second gamma lines connected to output terminals of first gamma buffers among the plurality of gamma buffers, and a plurality of common gamma lines (minimum and maximum voltage) connected to output terminals of second gamma buffers different from the first gamma buffers among the plurality of gamma buffers (Figure 1, 3; paragraph 32-35, 41, 44, 51); a first resistor string including a plurality of first resistors connected to one another in series and connected to the plurality of first gamma lines and the plurality of common gamma lines (Figure 1; paragraph 30-35; PR-ST and NR-ST); and a second resistor string including a plurality of second resistors connected to one another in series and connected to the plurality of second gamma lines (Figure 1; paragraph 30-35).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein the gamma voltage generating circuit comprises an output selecting unit configured to connect the plurality of first gamma lines or the plurality of second gamma lines to the output terminals of the first gamma buffers (Figure 3; paragraph 50-51); and a feedback selecting unit configured to connect the plurality of first gamma lines or the plurality of second gamma lines to input terminals of the first gamma buffers (Figure 3; paragraph 50-51).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein the feedback selecting unit connects the plurality of first gamma lines to the input terminals of the first gamma buffers, when the output selecting unit connects the plurality of first gamma lines to the output terminals of the first gamma buffers, and the feedback selecting unit connects the plurality of second gamma lines to the input terminals of the first gamma buffers, when the output selecting unit connects the plurality of second gamma lines to the output terminals of the first gamma buffers (Figure 3; paragraph 50-51).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein the output selecting unit and the feedback selecting unit are controlled commonly by a control signal, and the control signal has a value determined by an operating condition of the display panel (Figure 3; paragraph 50-51). 
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein, when the display panel operates in a low power mode, the control signal has a value for controlling the output selecting unit to connect the plurality of second gamma lines to the output terminals of the plurality of first gamma buffers and for controlling the feedback selecting unit to connect the plurality of second gamma lines to the input terminals of the plurality of first gamma buffers (paragraph 50, 51, 55; during low power operation, gamma lines and feedback can be selected based on polarity).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein each of the plurality of first resistors has a first resistance and each of the plurality of second resistors has a second resistance, and the first resistance is lower than the second resistance (paragraph 42).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein, when the display panel operates in a low power mode, output terminals of the plurality of first gamma buffers is separated from the plurality of first gamma lines and connected to the plurality of second gamma lines (paragraph 50, 51, 55; during low power operation, gamma lines can be separated based on polarity).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIM further discloses wherein first gamma voltages output by the plurality of first gamma buffers when output terminals of the plurality of first gamma buffers are connected to the plurality of first gamma lines is equal to second gamma voltages output by the plurality of first gamma buffers when the output terminals of the plurality of first gamma buffers are connected to the plurality of second gamma lines (paragraph 35, 39-41, 55).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624